                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN

                                              )
CITY OF GREEN BAY, et al.,                    )
                                              )
                Plaintiffs,                   )
                                              )
                                              )
                                              )
                                              )
                                              )
v.                                            )                  Civil Action No: 20-cv-00479
                                              )
MARGE BOSTELMANN, et al.,                     )
                                              )
                Defendants.                   )

                    DISCLOSURE STATEMENT OF PROPOSED AMICI
               DISABILITY RIGHTS WISCONSIN AND ACLU OF WISCONSIN


     The undersigned, counsel of record for proposed amici Disability Rights Wisconsin and

ACLU of Wisconsin, furnishes the following list in compliance with Civil L. R. 7.1 and Fed. R.

Civ. P. 7.1:

     (1) The full name of every party or amicus represented in the above case: Disability Rights

        Wisconsin; American Civil Liberties Union of Wisconsin

     (2) The parties represented are non-profit corporations and have no parent corporations or

        stockholders.

     (3) The names of all law firms whose partners or associates appear for a party or are

        expected to appear for a party in this Court:

                American Civil Liberties Union of Wisconsin Foundation, Inc.
                American Civil Liberties Union Foundation, Inc.
                Disability Rights Wisconsin
Dated: March 27, 2020                       Respectfully submitted,


                                            /s/ Karyn L. Rotker
Adriel I. Cepeda Derieux*                   Karyn L. Rotker (WI Bar No.: 1007719)
Alora Thomas-LundborgDale E. Ho             Laurence J. Dupuis (WI Bar No.: 1029261)
American Civil Liberties Union Foundation   American Civil Liberties Union
125 Broad Street, 18th Floor                of Wisconsin Foundation
New York, NY 10004                          207 E. Buffalo Street, Suite 325
Tel.: (212) 549-2500                        Milwaukee, WI 53202
acepedaderieux@aclu.org                     Tel.: (414) 272-4032
athomas@aclu.org                            krotker@aclu-wi.org
dho@aclu.org                                ldupuis@aclu-wi.org

                                            Kristin Kerschensteiner (WI Bar No.:1035208)
*Admission to be filed                      Disability Rights Wisconsin
                                            131 W. Wilson St., Suite 700
                                            Madison WI 53703
                                            (608)267-0214
                                            Kitk@drwi.org


                                            Attorneys for Amici Curiae




                                             2
3
